DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 10/25/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the amendments overcome the rejection of claims on the ground of nonstatutory double patenting. The examiner agrees with Applicant and the nonstatutory double patenting rejection of the claims has been withdrawn.
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection has been withdrawn.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.
Allowable Subject Matter
Claims 1 - 3, 5 - 15, and 17 - 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Beardslee and Manoogian teach a testing assembly with a frame, vertical metal rods supported by the frame, a traveling block that traverses the metal rods, an iron hammer impacted by the traveling block at a lower end of the metal rods and an impacting Hybrid III headform modeling a football helmet; they do not teach applicant’s assembly with an elastic member holder located on but unattached to protective sports equipment such that after impact the holder is unrestrained. Furthermore, no other prior art can be found to motivate or teach applicant’s testing or measuring assembly including a holder, said elastic member being disposable on said holder, said holder being disposable on a protective sports device at a predetermined location, unattached to and merely resting on said protective sports device, whereby said holder can move in a rebound action from said protective sports device at any angle after impact of said mass or weight on said elastic member , in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 15, although Beardslee and Manoogian teach a testing method with a frame, vertical metal rods supported by the frame, an impacting Hybrid III headform modeling a football helmet, full HIII body impacted by the Hybrid III headform at a lower end of the metal rods, placing a helmet on the full HIII  body, positing the HIII body on the test assembly so the traveling headform impacts the head of the HIII body, operating the assembly so the Hybrid III the positioning of said protective sports device and said manikin part includes disposing said impact member on said protective sports device so that a rebounding of said impact member is free of constraint by said rod or rail and a lower end of said elastic member and so that said impact member lies below a lowermost end of said rod or rail, whereby said impact member can rebound at any angle, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856